Alternative writ of mandamus issued to the respondents herein on October 21st, 1932, commanding them as and constituting the City Commission of Fort Meade, Florida, to instanter convene as said City Commission and revise the budget and tax levy of said city for the year 1932-1933 so as to include therein a sufficient amount to be raised by taxation against all the taxable property in *Page 505 
said city for the ensuing fiscal year to pay the interest coupons as described herein and to certify the same as required by law to the respondent, J. D. Pennington, as Tax Assessor of said City; that you, J. D. Pennington, as Tax Assessor of said City, calculate and carry out said taxes and assess the same on the tax assessment roll of said city for ensuing fiscal year and certify the same in accordance with law; that you, J. D. Pennington, as Tax Collector of said city, proceed to collect the same in the manner prescribed by law; that you, J. D. Pennington, as City Treasurer of said city, to keep said moneys so collected in a special fund to be paid to relators upon presentation and surrender of a like amount of bonds and/or interest coupons; that you, H. P. Anderson, Mayor Commissioner, J. K. Williams and A. H. Strickland, as and constituting the City Commission of the City of Fort Meade, Florida, and J. D. Pennington as City Manager, City Clerk, City Tax Assessor, City Tax Collector and City Treasurer of the city of Fort Meade, Florida, do pass, adopt, approve, sign, certify, execute, and deliver all necessary ordinances, receipts, papers, certificates, warrants, and vouchers necessary to be done in the performance of the duties herein required;"
"Or that you, and each of you appear before our Supreme Court within and for the state of Florida, in the court room in the city of Tallahassee, the capital, on the 31st day of October, 1932, at 10 o'clock of the morning of that day, and show cause why you refuse so to do."
The items for the payment of which the alternative writ required the assessment to be made aggregated $27,840.00.
The respondents have presented a return showing compliance with the commands of the writ to the extent of making a levy capable of producing, if paid, the sum of $16,028.30 to apply on the interest payments required by the writ. *Page 506 
There is presented a motion for the peremptory writ to issue.
The return of the respondents is insufficient to show compliance with the commands of the alternative writ and nothing is offered in bar of the alternative writ. Peremptory writ should issue. It is so ordered.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.